
	

113 S2325 IS: Dry Cask Storage Act of 2014
U.S. Senate
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2325
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2014
			Mr. Markey (for himself, Mrs. Boxer, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Nuclear Waste Policy Act of 1982 to provide for the expansion of emergency planning
			 zones and the development of plans for dry cask storage of spent nuclear
			 fuel, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Dry Cask Storage Act of 2014.
		2.Emergency planning zones; Dry cask storage of spent nuclear fuel(a)In generalTitle I of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10121 et seq.) is amended by adding at
			 the end the following:IEmergency Planning Zones; Dry cask storage of spent nuclear fuel185.DefinitionsIn this subtitle:(1)Emergency planning zoneThe term emergency planning zone means the emergency planning zone  that is delineated with respect to the plume exposure pathway
			 (as defined in section 350.2 of title 44, Code of Federal Regulations (or
			 any successor regulation)) of a civilian nuclear power reactor.(2)LicenseeThe term licensee has the meaning given the term in section 50.2 of title 10, Code of Federal Regulations (or any
			 successor regulation).(3)Spent nuclear fuel dry caskThe term spent nuclear fuel dry cask means a container (including any components and systems associated with the container) in which
			 spent nuclear fuel is stored at an  independent spent fuel storage
			 facility—(A)that is—(i)licensed by the Commission; and(ii)located at a civilian nuclear power reactor site;   and(B)the design of which—(i)includes a realistic security, seismic, and flooding design basis, as determined by the Commission;
			 and(ii)is approved by the Commission.186.Plan for dry cask storage of spent nuclear fuel(a)In generalNot later than 180 days after the date of enactment of this section, each licensee shall submit to
			 the Commission a plan that provides for—(1)by the deadline specified in subsection (b), the  transfer to
			 spent nuclear fuel dry casks of  any spent nuclear fuel that is—(A)stored by the licensee in spent nuclear fuel pools; and(B)qualified to be placed in spent nuclear fuel dry casks, in accordance with subsection (d);(2)on completion of the transfer under paragraph (1), the additional transfer, on an ongoing basis, of
			 any additional  spent nuclear fuel that is stored by the licensee in spent
			 nuclear fuel pools
			 and that, after the
			 date of the
			 transfer under paragraph (1), is determined to be qualified to be placed
			 in spent nuclear fuel dry casks,  in accordance with subsection (d), 
			 subject to
			 the requirement that each additional transfer shall be completed by the
			 date that is 1
			 year after the date on which the applicable spent nuclear fuel is
			 determined to be qualified to be placed in spent nuclear fuel dry casks,
			 in accordance with that subsection; and(3)the configuration of the remaining spent nuclear fuel in the spent nuclear fuel pool in a manner
			 that minimizes the
			 chance of a fire if there is a loss of water in the spent nuclear fuel
			 pool.(b)Deadline for transferThe deadline for transfer referred to in subsection (a)(1) is not later than the date that
			 is 7 years after the date of submission of the plan.(c)Approval or disapproval by Commission(1)In generalNot later than 90 days after the date on which a plan is submitted under subsection (a), the
			 Commission shall approve or disapprove the plan.(2)Action following disapprovalIf the Commission disapproves a plan under paragraph (1), the Commission shall—(A)advise the licensee in writing of the reasons for the disapproval;(B)make recommendations for revisions to the plan, which shall be submitted to the Commission by the
			 date that is 30 days after the date on which the Commission provides
			 notice of the disapproval under subparagraph (A); and(C)not later than 30 days after the date of receipt of a revised plan under subparagraph (B), approve
			 or disapprove the revised plan.(d)Qualification for placement in spent nuclear fuel dry casks(1)In generalExcept as provided in paragraph (2), spent nuclear fuel shall be considered to be qualified to be
			 placed in spent nuclear fuel dry casks under this section if the spent
			 nuclear fuel has been stored in spent nuclear fuel pools for a period of
			 at least 7 years.(2)ExceptionNotwithstanding paragraph (1), spent nuclear fuel shall not be considered to be qualified to be
			 placed in spent nuclear fuel dry casks under this section if there does
			 not exist an approved spent nuclear fuel dry cask in which the spent
			 nuclear fuel may be placed.(e)Grants(1)In generalSubject to paragraph (3), the Commission may provide to any licensee that has a plan approved under
			 subsection (c) a grant to
			 assist in the cost  of transferring spent nuclear fuel to spent nuclear
			 fuel dry casks under
			 the approved plan.(2)PreferenceIn providing grants under paragraph (1), the Commission shall give preference to funding the 
			 implementation of approved plans—(A)at civilian nuclear power reactors at which the spent nuclear fuel pools are close to being filled
			 to capacity;(B)that are supported by the State or unit of local government in which the civilian nuclear power
			 reactor is located; and(C)at civilian nuclear power reactors that have permanently ceased operations.(3)LimitationNo grants may be provided under paragraph (1) to a licensee that the Commission determines is not
			 in compliance with the approved plan, in accordance with subsection (f).(f)Biennial ReviewBeginning on the date that is 2 years after the date on which a plan is approved under subsection
			 (c) and every 2 years thereafter, the Commission shall conduct a review to
			 determine whether the licensee is in compliance with the approved plan.187.Expansion and applicability of emergency planning zone(a)In generalThe emergency planning zone that is applicable to each civilian nuclear power reactor shall be at
			 least 10 miles in radius until the date on which all spent nuclear fuel at
			 the civilian nuclear power reactor has been transferred to spent nuclear
			 fuel dry casks.(b)Expansion of emergency planning zone(1)In generalExcept as provided in paragraph (2) and subject to paragraph (3), by the date that is 18 months
			 after the date of enactment of
			 this section, the Commission shall expand the
			 emergency planning zone that is applicable to each civilian nuclear power
			 reactor to 50 miles in radius.(2)ExceptionParagraph (1) shall not apply to any civilian nuclear power reactor	that is in
			 compliance with a
			 plan approved by the Commission under section 186(c), as determined by the
			 Commission under section 186(f).(3)Payment of costsThe licensee shall be responsible for all costs associated with the expansion of the applicable
			 emergency planning zone under paragraph (1)..(b)Use of interestSection 302(e) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(e)) is amended by adding at
			 the end the following:(7)Use of interestAnnually, the Secretary of the Treasury shall transfer to the Commission an amount equal to at
			 least 10 percent of the amount of interest generated during the
			 preceding fiscal year under paragraph (3) for use, without further
			 appropriation or fiscal year limitation, to pay the costs of carrying out
			 section 186(e)..
			
